EXHIBIT 10.1




FIRST AMENDMENT
TO
AMENDED AND RESTATED CREDIT AGREEMENT





          THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), dated as of August 12, 2004, is entered into by and among HERCULES
INCORPORATED, a Delaware corporation (the "Company"), the Guarantors signatory
hereto, the Lenders signatory hereto, CREDIT SUISSE FIRST BOSTON, acting through
its Cayman Islands Branch, as Administrative Agent for the Lenders (in such
capacity, the "Administrative Agent") and WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent and Issuing Lender (together with the Administrative Agent,
the "Agents").




RECITALS




               A.          The Company, the Guarantors, the Lenders and the
Agents are party to that certain Amended and Restated Credit Agreement dated as
of April 8, 2004 (as previously amended, restated, modified or supplemented, the
"Existing Credit Agreement").  Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Credit Agreement.

               B.           The Company has requested certain modifications to
the Existing Credit Agreement, specifically the repricing of the remaining
principal amount of the Term B Loan.

               C.           Such modifications require the consent of the
Required Lenders and of all Lenders holding a portion of the Term B Loan (the
"Term B Loan Lenders").

               D.          The Required Lenders and the Term B Loan Lenders have
consented to the requested modifications on the terms and conditions set forth
herein.





AGREEMENT




               NOW, THEREFORE, IN CONSIDERATION of the premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

I.            AMENDMENTS TO EXISTING CREDIT AGREEMENT


                Subject to the satisfaction of the conditions precedent set
forth in Section 4 of Article II hereof, from and after the First Amendment
Effective Date (as defined below), the Existing Credit Agreement is hereby
amended in the following respects:


                1.          The definition of "Applicable Margin" in Section 7.1
of the Existing Credit Agreement is amended by replacing clause (ii) of such
definition in its entirety with the following:



                           (ii) Term Loans, (a) for Eurodollar Loans that are
Term Loans, 1.75% per annum and (b) for ABR Loans that are Term Loans, 0.75% per
annum.

                2.          The definition of "Applicable Margin" in Section 7.1
of the Existing Credit Agreement is further amended by replacing the last
paragraph of such definition in its entirety with the following:



The Applicable Margins pursuant to clause (i) above shall be determined and
adjusted quarterly on the date (each a "Rate Calculation Date") five Business
Days after the date on which the Company provides the quarterly officer's
certificate to the Administrative Agent regarding the Leverage Ratio in
accordance with the provisions of Section 5.1(b); provided, however, that (a)
the Applicable Margins for Revolving Loans and the Commitment Fee as of the
Closing Date shall be based on Pricing Level II of the pricing grid set forth in
clause (i) above and shall remain at such level until the first Rate Calculation
Date subsequent to September 30, 2004, and, thereafter, the Pricing Level shall
be determined by the then current Leverage Ratio, and (b) if the Company fails
to provide the officer's certificate to the Administrative Agent for any fiscal
quarter as required by and within the time limits set forth in Section 5.1(b),
the Applicable Margins pursuant to clause (i) above from the applicable date of
such failure shall be based on Pricing Level I of the pricing grid set forth in
clause (i) above until five Business Days after an appropriate officer's
certificate is provided, whereupon the Pricing Level shall be determined by the
then current Leverage Ratio.  Except as set forth herein, each Applicable Margin
pursuant to clause (i) above shall be effective from one Rate Calculation Date
until the next Rate Calculation Date.  All such determinations by the
Administrative Agent related to the Applicable Margins shall be conclusive
absent manifest error.   All adjustments in the Applicable Margins shall be
effective as to existing Loans and Letters of Credit as well as any new Loan
made or Letter of Credit issued thereafter.




II.           MISCELLANEOUS

               1.          Representations and Warranties.  Each of the Credit
Parties represents and warrants to the Lenders and the Administrative Agent as
follows:



                    (i)          It has taken all necessary action to authorize
the execution, delivery and performance of this Amendment.

                   (ii)          This Amendment has been duly executed and
delivered by such Credit Party and constitutes such Credit Party's legal, valid
and binding obligation, enforceable in accordance with its terms, except as such
enforceability may be limited (x) by general principles of equity and conflicts
of laws (whether enforcement is sought by proceedings in equity or at law) or
(y) by bankruptcy, reorganization, insolvency, moratorium or other laws of
general application relating to or affecting the enforcement, of creditors'
rights.

                  (iii)        No consent, approval, authorization or order of,
or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by such Credit Party of this Amendment (except for those which
have been obtained on or prior to the First Amendment Effective Date).

                  (iv)       The execution and delivery of this Amendment does
not diminish or reduce its obligations under the Credit Documents (including,
without limitation, in the case of each Guarantor, such Guarantor's guaranty
pursuant to Section 3A of the Existing Credit Agreement) in any manner, except
as specifically set forth herein.

                  (v)        Such Credit Party has no claims, counterclaims,
offsets, or defenses to the Credit Documents and the performance of its
obligations thereunder, or if such Credit Party has any such claims,
counterclaims, offsets, or defenses to the Credit Documents or any transaction
related to the Credit Documents, the same are hereby waived, relinquished and
released in consideration of the Required Lenders' and the Term B Loan Lenders'
execution and delivery of this Amendment.

                  (vi)       The representations and warranties of the Credit
Parties set forth in Section 1 of the Existing Credit Agreement are true and
correct in all material respects as of the date hereof (except those that
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date) and all of the provisions of the Credit Documents, except as amended
hereby, are in full force and effect.

                  (vii)      Subsequent to the execution and delivery of this
Amendment and after giving effect hereto, no unwaived event has occurred and is
continuing on the date hereof which constitutes a Default or an Event of
Default.

                2.             Liens.  Each Credit Party affirms the liens and
security interests created and granted by it in the Credit Documents (including,
but not limited to, the Security Agreement and the Mortgages) and agrees that
this Amendment shall in no manner adversely affect or impair such liens and
security interests.

                3.            Effect of Amendment.  Except as expressly modified
and amended in this Amendment, all of the terms, provisions and conditions of
the Credit Documents shall remain unchanged and in full force and effect.  The
Credit Documents and any and all other documents heretofore, now or hereafter
executed and delivered pursuant to the terms of or otherwise in connection with
the Credit Documents are hereby amended so that any reference to the Existing
Credit Agreement shall mean a reference to the Existing Credit Agreement as
amended hereby.

                4.             Conditions Precedent.   This Amendment shall
become effective as of the date first above written (the "First Amendment
Effective Date") when, and only when, each of the following conditions shall
have been satisfied (it being understood that the satisfaction of one or more of
the following conditions may occur concurrently with the effectiveness of this
Amendment):



              (a)          Execution of Counterparts of Amendment.  The
Administrative Agent shall have received counterparts of this Amendment, which
collectively shall have been duly executed on behalf of the Company, each of the
Guarantors, the Required Lenders and each of the Term B Loan Lenders.

              (b)         Officer's Certificate.  The Administrative Agent shall
have received a certificate executed by a Responsible Officer of the Company as
of the First Amendment Effective Date, in form and substance satisfactory to the
Administrative Agent, stating that (i) each Credit Party is in compliance with
all existing material financial obligations, (ii) all governmental, shareholder
and third party consents and approvals, if any, with respect to the Credit
Documents and the transactions contemplated thereby have been obtained, (iii) no
action, suit, investigation or proceeding is pending or threatened in any court
or before any arbitrator or governmental instrumentality that purports to affect
any Credit Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding would reasonably be expected to
have a Material Adverse Effect, and (iv) (A) no Default or Event of Default
exists and (B) all representations and warranties contained herein and in the
other Credit Documents are true and correct in all material respects (except
those that expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date).

              (c)        Fees and Expenses.  The payment by the Company to the
Agents (or their Affiliates) of all fees and expenses relating to this Amendment
and the Existing Credit Agreement which are due and payable on the First
Amendment Effective Date, including, without limitation, payment by the Company
(i) on the date hereof, of all out-of-pocket costs and expenses of the Agents in
connection with the preparation, execution and delivery of this Amendment,
including without limitation the fees and expenses of Moore & Van Allen PLLC,
special counsel to the Agents, and (ii) of the other respective fees set forth
in the engagement letter executed by and among the Company and the Agents in
connection with this Amendment.



                5.             Construction.  This Amendment is a Credit
Document executed pursuant to the Existing Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Existing Credit Agreement as
amended hereby.

                6.            Counterparts.  This Amendment may be executed in
any number of counterparts and by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.

                7.            GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

                8.            Binding Effect.  This Amendment, the Existing
Credit Agreement as amended hereby and the other Credit Documents embody the
entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. These Credit
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. Except as expressly modified and amended in this Amendment, all
the terms, provisions and conditions of the Credit Documents shall remain
unchanged and shall continue in full force and effect. 

                9.            Severability.   If any provision of this Amendment
is determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.




[Remainder of Page Intentionally Left Blank]





                IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this Amendment to be duly executed and delivered as of the date
first above written.





COMPANY:                                                                     

HERCULES INCORPORATED

By:

Name:

Title:






GUARANTORS:                                                                     
                                                                                              



AQUALON COMPANY,

       a Delaware general partnership

EAST BAY REALTY SERVICES, INC.,

       a Delaware corporation

HERCULES COUNTRY CLUB, INC.,

       a Delaware corporation

HERCULES CREDIT, INC.,

       a Delaware corporation

HERCULES EURO HOLDINGS, LLC,

       a Delaware limited liability company

HERCULES FINANCE COMPANY,

       a Delaware general partnership

HERCULES FLAVOR, INC.,

       a Delaware corporation

HERCULES HYDROCARBON HOLDINGS, INC.,

       a Delaware corporation

HERCULES INTERNATIONAL LIMITED, LLC,

       a Delaware limited liability company

HERCULES PAPER HOLDINGS, INC.,

       a Delaware corporation

HERCULES SHARED SERVICES CORPORATION,

       a Delaware corporation

WSP, INC.,

       a Delaware corporation

ATHENS HOLDINGS, INC.,

       a Delaware corporation

COVINGTON HOLDINGS, INC.,

       a Delaware corporation

FIBERVISIONS INCORPORATED,

       a Delaware corporation

FIBERVISIONS, L.P.,

       a Delaware limited partnership

FIBERVISIONS PRODUCTS, INC.,

       a Georgia corporation

FIBERVISIONS, L.L.C.,

       a Delaware limited liability company

                                                                                              

By:

Name:

Title:

               for each of the foregoing Guarantors


ADMINISTRATIVE AGENT                                               

CREDIT SUISSE FIRST BOSTON, acting through AND

LENDER:                                                                                 

its Cayman Islands Branch,

                                                                                                    

in its capacity as Administrative Agent, Collateral Agent and Lender

                                                                                              

By:

Name:

Title:

                                                                                              

By:

Name:

Title:


LENDERS:                                                                               

WACHOVIA BANK, NATIONAL ASSOCIATION

                                                                                              

By:

Name:

Title:


                                                                                                    

[Name of Institution or Fund]

                                                                                              

By:

Name:

Title: